244 F.2d 77
SUN OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 15987.
United States Court of Appeals Fifth Circuit.
May 17, 1957.

Robert E. May, Washington, D. C., Joiner Cartwright, Herf M. Weinert, Beaumont, Tex., Martin A. Row, Leo J. Hoffman, Dallas, Tex., Omar L. Crook, May, Shannon & Morley, Washington, D. C., for petitioner.
W. Russell Gorman, C. Louis Knight, Samuel W. Jensch, Attys., Federal Power Commission, Willard W. Gatchell, Gen. Counsel, Federal Power Commission, Washington, D. C., Howard E. Wahrenbrock, Sol., Washington, D. C., for respondent, Federal Power Commission.
Before BORAH, RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on a petition for review of an order of the Federal Power Commission and was argued by counsel. Upon consideration whereof, and of the briefs filed by the parties, it is


2
Ordered and adjudged by this Court that the petition for review in this case be, and it is hereby, dismissed on the authority of Humble Oil & Refining Company v. Federal Power Commission, 5 Cir., 236 F.2d 819, certiorari denied, 352 U.S. 967, 77 S. Ct. 354, 1 L. Ed. 321.


3
Dismissed.


4
JOHN R. BROWN, Circuit Judge, dissents for the reasons set forth at length in his dissent, Magnolia Petroleum Company v. Federal Power Commission, 5 Cir., 236 F.2d 785 at page 793, and particularly Part II, Suspension Cases.